Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
1.	Acknowledgment is made of applicant’s Amendment, filed 12/27/2020.   The changes and remarks disclosed therein were considered.
	Claims 1-22 are pending in the application.
Response to Argument
2.	Applicant’s arguments filed on 12/27/2020 with respected to the rejection of La One-Gyun have been fully considered and are persuasive (see pages 7-9 of an amendment filed 12/27/20).  The rejection of La One-Gyun has been withdrawn.
Allowable Subject Matter
3.	Claims 1-22 is allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations.  La One-Gyun, Yang Sun Suk and Hong Yun-Gi taken individually or in combination do not teach the claimed invention having the following limitations, in combination with the remaining claimed limitations: 
Per claim 1: there is no teaching, suggestion, or motivation for combination in the prior art to “a command decoder configured to generate a first entry command and a first exit command based on a first internal chip selection signal and a first internal control signal and configured to generate a second entry command and a second exit command based on a second internal chip selection signal and a second internal control signal; and a period signal generation circuit configured to generate a period signal based on the first entry command, the second entry command, the first exit command, the second exit command, and the period signal” in a semiconductor device as claimed in the independent claim 1.  Claims 2-13 are also allowed because of their dependency on claim 1; or
Per claim 14: there is no teaching, suggestion, or motivation for combination in the prior art to “a second exit signal generation circuit configured to generate a second exit Page 4 of 10U.S. Serial No.: 16/590,107PATENT DOCKET: PA3825-0 signal which is enabled when the second connection signal and the first connection signal are sequentially generated while the period signal is enabled; and a period signal drive circuit configured to generate a disabled period signal which is disabled based on the first exit signal and the second exit signal” in a semiconductor device as claimed in the independent claim 14.  Claims 15-22 are also allowed because of their dependency on claim 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled 
“Comments on Statement of Reasons for Allowance”
Conclusion
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PHO M LUU whose telephone number is 571-272-1876. The Examiners can normally be reached on M-F 9:00AM-5:00PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Richard Elms can be reached on 571.272.1869.  The official fax number for the organization where this application or proceeding is assigned is 703.872.9306 for all official communications. 
	The information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see 
http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)?


/Pho M Luu/
Primary Examiner, Art Unit 2824.